Citation Nr: 0720195	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-03 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for a left hip 
disability. 

3.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected left hip 
disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left hip disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1974. 

In a December 1986 decision, the RO denied the veteran's 
original service connection claim for arthritis of the left 
hip or any other left hip condition.  The veteran did not 
initiate an appeal of this decision.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision, in 
which the RO denied the veteran's claim of service connection 
for bronchitis, and from a February 2003 rating decision in 
which the RO reopened the veteran's claim for service 
connection for arthritis of the left hip or any left hip 
condition and denied the veteran's claim for service 
connection for status post laminectomy decompression of the 
lumbar spine, to include as secondary to a left hip 
disability, and service connection for status post total 
right knee replacement, to include as secondary to a left hip 
disability.  In April 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.

In his February 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board at the RO (Travel Board hearing).  However, 
subsequently in an August 2004 signed statement, the veteran 
withdrew his request for a Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2006).

In his January 2001 claim, and an October 2002 letter to his 
representative included in the claims file, the veteran 
stated that he never received notice of his appellate rights 
regarding the December 1986 rating decision.  Accordingly, 
and as addressed in more detail below, the Board has 
recharacerized the left him claim as reflected on the title 
page.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  While bronchitis was noted on one occasion in service, 
competent post-service evidence establishes that the veteran 
does not have a current chronic respiratory disability.

3.  While the veteran had left hip complaints in service, no 
left hip disability was shown in service or for many years 
thereafter, and there is no competent and persuasive medical 
evidence or opinion establishing a nexus between current left 
hip and service.  

4.  Degenerative disc disease and lumbar spinal stenosis were 
each first manifested more than 20 years following the 
veteran's separation from service, and there is no competent 
and persuasive medical evidence or opinion establishing a 
nexus between either back disability and service.  

5.  Degenerative arthritis in the right knee manifested 
nearly 20 years following the veteran's separation from 
service, and there is no competent and persuasive medical 
evidence or opinion establishing a nexus between either back 
disability and service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
bronchitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006). 

2.  The criteria for service connection for a left hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for a back 
disability, to include as secondary to a left hip disability, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).

4.  The criteria for service connection for a right knee 
disability, to include as secondary to a left hip disability, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Though the RO treated the veteran's claim of service 
connection for a left hip disability as a petition to reopen, 
and provided the appellant notice for new and material 
evidence to reopen a claim for service connection, see Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Board finds that the 
prior December 1986 rating decision never became final 
because there is no evidence that the veteran was ever 
notified of his right to appeal that prior decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).  Though the Board will treat the appellant's claim 
for a left hip disability de novo as a claim for service 
connection, the Board finds that the veteran is not 
prejudiced as the RO had reopened the claim and ultimately 
considered it as well on a de novo basis.  The appellant is 
not prejudiced in this recharacterization of the matter on 
appeal.

In this appeal, in an August 2001 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a left hip disability.  In an October 2002 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
veteran's claims for service connection for bronchitis and 
arthritis of the left hip.  Both letters also provided notice 
to the appellant regarding what information and evidence must 
be submitted by the appellant and what information and 
evidence would be obtained by VA.  The December 2002 rating 
decision reflects the initial adjudication of the claims 
after issuance of these letters.  Hence, the August 2001 and 
the October 2002 letters-which meet the first three of 
Pelegrini's content of notice requirements-also meet the 
VCAA's timing of notice requirements.  While the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his claims, the claims file 
reflects that the veteran has submitted evidence in support 
of his claims.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to these claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

The Board notes that, while neither letter directly addressed 
secondary service connection , the December 2003 SOC 
furnished the applicable criteria for secondary service 
connection claims.  After provision of each notice described 
above, the December 2003 SOC reflects readjudication of these 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of this notice.  See Mayfield,  20 Vet. App. at 
543 (2006).  See also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC, is sufficient to cure a timing defect).

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claims for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA examination reports.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and arthritis becomes manifest to a degree of l0 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Bronchitis

In this case, while the service medical records for the 
appellant's period of active service noted mild bronchitis on 
one occasion in May 1969, clearly, this was not indicative of 
any chronic respiratory disability, inasmuch as the 
subsequent record shows no competent evidence of current 
chronic respiratory disability including bronchitis upon 
which to predicate a grant of service connection.  The 
veteran's examination for separation from service in 1974 is 
not found within his service medical records associated with 
the claims file; however, in other reports of medical 
examination dated in November 1968 and March 1971, the lungs 
and chest were  normal on examination and no respiratory 
disability was noted.

In his April 2003 NOD, the appellant states that he was 
treated for bronchial pneumonia while on holiday leave by a 
local doctor for five days at home in December 1954.  
Regretably, the veteran conceded he had no medical records to 
introduce into evidence for this incident.  The veteran also 
said that since 1954 he has had to use an inhaler to keep his 
lungs open and clear.

The veteran's representative argues in an April 2004 
submission that the veteran was also seen in service for sore 
throat, sinuses, a dry hacking cough, and tightness in the 
chest and that this evidence supports service connection for 
bronchitis.  A December 1969 service medical record does 
reflect those conditions, but there is no impression or 
diagnosis of bronchitis given.

Post-service records are negative for any findings or 
diagnosis for bronchitis.  The veteran has provided copies of 
private medical records; however, they do not show findings 
for this disorder.  

Significantly, neither the appellant nor his representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the presence of a 
current respiratory disability. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the veteran currently has bronchitis, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3  
Vet. App. 223, 225 (1992).  Thus, there is no competent 
evidence to even suggest that the appellant has, or ever has 
had, a chronic bronchitis disability, and, no predicate for a 
grant of service connection for claimed bronchitis.

The Board does not doubt the sincerity of the veteran's 
belief that he has a chronic bronchitis disability as a 
result of his military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a lay person without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claim for service connection 
for bronchitis must be denied.  As no competent and 
persuasive evidence supports the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Left Hip

The veteran claims service connection for a left hip 
disability that he relates to his military service.  However, 
competent and persuasive evidence does not establish a nexus 
between any currently diagnosed left hip disability and the 
veteran's military service, to include any left hip problems 
noted therein.

The service medical records show that the veteran was seen in 
November 1967 for pain in his left hip and lumbosacral area 
with muscle spasm.  X-rays showed no significant pathology.  

In his substantive appeal and in an October 2002 statement, 
the veteran contends VA has overlooked evidence of treatment 
for his left hip and arthritis in 1964 and 1968 when he was 
stationed on flight lines on air bases in the United Kingdom.  
The veteran's service medical records do include entries from 
a British Royal Air Force base dispensary in Great Britain in 
1968, 1969 and 1970 as well as entries from other duty 
stations overseas during his career in service.  The veteran 
contends his work outside on the flight line in the cold and 
rain later led to arthritis in his back, knees, and legs.  
The veteran also admitted that his arthritis did not manifest 
until six or seven years after his discharge from military 
service in August 1974.  While his examination for separation 
from service in 1974 is not found in the claims file, the 
lower extremities were noted as normal on November 1968 and 
March 1971 reports of medical examination.  The Board finds 
that these records fail to establish the presence of a 
chronic left hip disability in service.

On September 1986 VA examination, arthritis of the left hip 
was diagnosed.  According to the examination report, the left 
hip was injured while in service.  The veteran complained of 
pain and limping with the pain extending all the way to the 
ankle.  During service, clinic treatment was sufficient so he 
could return to duty, but he had recurrence of pain in the 
left hip which became intermittent afterward.  Since 
discharge, the veteran related the pain could endure for as 
long as two months at a time.  The veteran also complained of 
working in wet and cold weather as an aircraft maintenance 
man.  It was noted he could stand on his left leg alone.  
There had been a flare up of pain in his hip off and on since 
1983.  His sleep was disturbed.  A severe flare up of pain 
two months prior to the examination affected his bladder.  On 
current examination, left hip joint pain was noted.  Range of 
motion was given as: forward flexion to 90 degrees with pain, 
abduction to 30 degrees, and back extension to 15 degrees.  
X-rays showed minor fracture deformity of the left pubic 
ring, and sacroiliac joints were normal.  

A February 2001 private medical record by  K.N.P., M.D., one 
of the veteran's physicians, reflects an examination of the 
veteran's left hip showed a mildly decreased range of motion 
but no significant discomfort.  

A November 2001 private medical record by Dr. K.N.P. notes an 
examination of the left hip shows full range of motion 
without discomfort.  There was no tenderness over the 
trochanteric bursa bilaterally.

On January 2003 VA examination, the physician noted that 
since discharge from military service the veteran was a 
machinist until he retired in 1997 following knee replacement 
surgery.  The examiner noted the veteran's service 1967 left 
hip x-ray was normal.  The veteran complained he still had a 
sore hip with cold damp weather, or with prolonged standing 
or walking, and that pain radiated to both hips from his 
lower back.  On current examination, the hips showed no point 
tenderness.  There was no sciatic notch.  When in the 
standing position, the left pelvis was lower than the right 
by about one centimeter (cm.) due to his right leg being 
longer than the left following total knee replacement 
surgery.  Painless active range of motion of the left hip was 
noted and revealed flexion from 0 to 110 degrees, extension 
from 0 to 30 degrees, hip adduction from 0 to 35 degrees, 
external rotation within normal limits, and internal rotation 
from 0 to 10 degrees.  The examiner's impression or diagnosis 
was history of left hip bursitis.  The doctor opined that 
since there was no documentation of any hip treatment in 
service, he could not give any opinion that the condition of 
the left hip was due to service.

Even if, as he contends, the veteran was treated for left hip 
complaints in service more frequently than indicated by the 
service medical records in the claims file and, although he 
was treated post service for his left hip, no physician has 
yet linked any current left hip disability to his military 
service.  As noted above, a left hip disability (arthritis of 
the left hip) was first manifested in September 1986, or 12 
years after discharge from service.  The sole competent 
opinion on the question of a medical nexus is the January 
2003 VA physician's opinion that he could not determine if 
any current left hip condition was caused by or related to 
the veteran's service, and, thus, is not supportive of the 
the claim.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that supports the claim.  
Rather, his representative requested a remand in an attempt 
to obtain a medical opinion from another physician.

The Board has considered the veteran's assertions that there 
exists a nexus between his current left hip disability and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on such a medical 
matter.  See, e.g., Bostain,  11 Vet. App. at 127; Routen, 10 
Vet. App. at 186.   Hence, his assertions in this regard have 
no probative value.

Under these circumstances, the claim for service connection 
for a left hip disability must be denied.  As no competent 
and persuasive evidence supports the claim, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Back

In his January 2001 claim, the veteran requested compensation 
for his back surgery as secondary to his left hip disability.  
The RO, however, has treated this claim as one for either 
secondary service connection or direct service connection.  
To give the veteran every consideration, the Board will 
proceed likewise.  Since, as noted above, service connection 
for the veteran's left hip disability is denied, there is no 
basis for a grant of secondary service connection, as 
claimed; hence, the Board need not address that basis of 
entitlement.

Considering the evidence in light of the above-noted 
criteria, the Board finds that service connection for a back 
disability as directly related to service also is not 
warranted..  Simply stated, the record reflects no competent 
and persuasive evidence of a nexus between any arthritis in 
the veteran's back and his military service.

Service medical records are negative for a back condition, 
with the exception of three negative x-rays in November 1964, 
November 1965 and November 1967.  No significant 
abnormalities were noted on complaint of back pain.  

On VA examination in September 1986, minimal arthritis of the 
spine, symptomatic, and degenerative disc disease (DDD) at 
spinal position L5-S1, sciatic neuritis, presently quiet and 
symptomatic, were noted.  X-rays revealed the DDD at L5-S1.  
On current examination, range of motion of the back was given 
as: forward flexion to 45 degrees, back extension to 15 
degrees, side to side to 20 degrees.  

Private medical records from V.B., M.D., one of the veteran's 
private physicians, dated from June 1986 to May 2002 are 
associated with the claims file.  A June 1996 letter from Dr. 
V.B. to another physician states that the veteran had a 
magnetic resonance imaging (MRI) scan which showed evidence 
of disc narrowing at L4-5 with posterior protrusion and 
osteophyte formation at that level.  Mild disc degeneration 
and spinal stenosis also was noted at L3-4 and to a lesser 
degree at L2-3. 

A May 2000 private medical record from the White Rose Family 
Practice reveals that the veteran's back was not tender on 
palpation or percussion with complaint of low back pain.

A September 2000 White Rose record showed the back had some 
tenderness on percussion.

Private medical records from Dr. N.K.P. show the veteran's 
back surgery in November 2000 for decompression and fusion of 
L2-5.  Earlier, a September 2000 record reflects the veteran 
was seen for low back pain and left buttock pain.  There was 
no discrete moment of injury.  His condition was aggravated 
by standing and walking. Lumbar x-rays showed a significant 
limb length discrepancy with the right side being 12 
millimeters longer than the left.  Significant low lumbar 
degeneration was noted as was secondary scoliosis.  A 
September 2000 MRI showed severe DDD and high-grade central 
canal stenosis at L3-4, L2-L3 with moderate to high grade at 
L4-5.  

An October 2001 private medical record reflects the veteran's 
complaint of back pain.  Surgery for lumbar spinal stenosis 
the previous year was noted and his current back pain was 
noted comparable to the feeling he had with spinal stenosis.  

A November 2001 private medical record related that 
diagnostic studies revealed that lumbar films showed a wide 
decompression and what appeared to be a solid fusion from L3 
to L5.  Remarkable multilevel disc degeneration was noted.  

An April 2002 record noted that the veteran's ongoing back 
pain was secondary to arthritis and spinal stenosis.  

On VA examination in January 2003, residual laminectomy 
decompression of the lumbar spine was diagnosed.  According 
to the examination report, the veteran had several instances 
of low back pain in service, but no history of back injury in 
service.  The veteran complained of intermittent low back 
pain with prolonged standing and walking, or with back 
strain.  On current examination, a 14 cm. scar from previous 
laminectomy decompression was noted.  The scar was not 
adherent to the tissue below.  Painless active range of 
motion of the back was given as: forward flexion from 0 
degrees to 70 degrees, extension backward from 0 degrees to 
15 degrees, bending to the right from 0 degrees to 17 
degrees, and bending to the left from 0 degrees to 15 
degrees.  There was tenderness on palpation of paraspinal 
muscles bilateral at L2, L3, L4 and L5.  Deep tendon reflex 
on the right side was trace and left side was within normal 
limits.  There was no apparent sensory deficit in any 
dermatome in the lower extremities.  There was good minus 
extensor hallucis longus strength on both sides.  The doctor 
opined that there was no documentation of back treatment in 
service, so he could not give an opinion that the condition 
of the lower back was due to service.  

Even if, as he contends, the veteran was treated for back 
complaints in service more frequently than indicated by the 
service medical records in the claims file and, although he 
was treated post service for his back, as noted above, a back 
disability (DDD and lumbar spinal stenosis) was first 
manifested in September 1986, or 12 years after discharge 
from service.  Moreover, the sole competent opinion on the 
question of a medical nexus is the January 2003 VA 
physician's opinion that he could not determine if any 
current back condition was caused by or related to the 
veteran's service; clearly, this opinion is not supportive of 
the claim.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that supports the claim. 

The Board has considered the veteran's assertions that there 
exists a nexus between his current back disability and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on such a medical 
matter.  See, e.g., Bostain,  11 Vet. App. at 127; Routen, 10 
Vet. App. at 186.  Hence, his assertions in this regard have 
no probative value.

Under these circumstances, the claim for service connection 
for a back disability must be denied.  As no competent and 
persuasive evidence supports the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Right Knee

As with the back, in his January 2001 claim, the veteran 
requested compensation for his right knee replacement as 
secondary to his left hip disability.  The RO, however, has 
treated this claim as one for either secondary service 
connection or direct service connection.  The Board will 
proceed likewise.  Since, as noted above, service connection 
for the veteran's left hip disability is denied, there is no 
basis for the Board to further address secondary service 
connection for right knee disability.

Considering the evidence in light of the above-noted 
criteria, the Board finds that service connection for a right 
knee disability is not warranted as well.  Simply stated, the 
record reflects no competent and persuasive evidence of a 
nexus between any arthritis in the veteran's right knee and 
his military service.

Service medical records are negative for complaints or 
findings about a knee condition in service.  While the 
veteran's discharge examination is not within his service 
medical records in the claims file, no abnormalities of the 
knee were noted in November 1968 and March 1971 reports of 
medical examination.  

Post service, a June 1993 letter from Dr. V.B. to another 
physician reflected the veteran was seen complaining of pain 
in his right knee which he had for some time.  It worsened 
with activity and was somewhat relieved by rest.  The doctor 
noted that the veteran's work involved prolonged standing and 
said that was surely an aggravating factor.  Examination 
revealed tenderness on patellofemoral compression and at the 
medial joint line.  There was no instability of the knee.  
Full range of motion was noted with pain on full flexion.  X-
rays showed arthritis in the anterior and medical 
compartments.  

A September 1995 record also noted medial and to a greater 
degree anterior compartment arthritis in the right knee.  

Dr. V.B. stated that the flare up of pain in the right knee 
in June 1996 was work related, and that he and a family 
physician had treated the arthritis in the knee with 
occasional steroid injections.  

An October 1996 record by Dr. V.B. reflected worsening 
problems with both of the veteran's knees, especially the 
right, which were aggravated by the veteran's prolonged 
standing as a machininst.  X-rays showed progression of the 
arthritis, especially in the medial and anterior compartments 
in the right knee.  Both knees received steroid injections 
and right knee arthroplasty was discussed.  

Private medical records in June and July 1997 from Dr. V.B. 
reflect the veteran's surgery for right total knee 
replacement surgery.

A March 2000 private medical record from the White Rose 
Family Practice noted arthritis status post right total knee 
replacement.  

An August 2001 private medical record from Dr. V.B. reflected 
the right knee was totally replaced four years before and now 
showed full extension and flexion to 100 degrees with no 
instability.  The patella tracked normally.

On VA examination in January 2003, the examining physician 
noted the veteran had status post total knee surgery for 
severe degenerative arthritis of his right knee after 
complaints of severe pain in 1997 when he was found to have 
advanced degenerative osteoarthritis.  On current 
examination, a 21 cm. healed scar was noted on the right knee 
from the knee replacement surgery.  A hypertrophic change 
post knee replacement was noted in the examination report.  
Range of motion measurements noted a lack of 7 degrees for 
full right knee extension to 0 degrees.  Flexion was from 7 
degrees to 110 degrees.  The right knee was noted as stable.  
The examination report also noted the veteran ambulated with 
a left antalgic gait and mild incoordination due to a 
discrepancy of leg length, but with long distance ambulation 
there was no further loss of range of motion or apparent 
increase in fatigue.  Diagnosis was residuals of status post 
right total knee replacement.  The doctor opined that there 
was no documentation of knee treatment in service, so he 
could not give an opinion that the condition of the right 
total knee replacement was due to service.  

Although the veteran was treated post service for arthritis 
in his right knee, no physician has yet linked any current 
knee disability to his military service, or to service-
connected disability.  As noted above, a right knee 
disability (degenerative arthritis resulting in total knee 
replacement surgery) was first manifested in the record in 
June 1993, or 19 years after discharge from service.  
Competent medical evidence and opinion in the record on the 
question of a medical nexus are private treatment notes from 
the 1990s ascribing aggravation of right knee pain to the 
veteran's post service work as a machinist, and the January 
2003 VA physician's opinion that he could not determine if 
any current right knee condition was caused by or related to 
the veteran's service; neither opinion is supportive of the 
claim.  There also is no medical opinion addressing the 
relationship, if any, between right knee disability , and 
there is no medical opinion addressing t.  Significantly, 
neither the veteran nor his representative has presented or 
alluded to the existence of any medical evidence or opinion 
that supports the claim. 

The Board has considered the veteran's assertions that there 
exists a nexus between his current right knee disability and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on such a medical 
matter.   See, e.g., Bostain,  11 Vet. App. at 127; Routen, 
10 Vet. App. at 186.   Hence, his assertions in this regard 
have no probative valueSee Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Under these circumstances, the claim for service connection 
for a right knee disability must be denied.  As no competent 
and persuasive evidence supports the claim, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bronchitis is denied.

Service connection for a left hip disability is denied.

Service connection for a back disability, to include as 
secondary to a service-connected left hip disability, is 
denied.

Service connection for a right knee disability, to include as 
secondary to a service-connected left hip disability, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


